Birns, J.
(concurring). I join in Justice Silverman’s opinion. Additionally, I question whether the Conciliation and Appeals Board has the authority to specify any time other than that fixed by statute as the dividing point for differentiating between applications to be processed. Any rollback by the Conciliation and Appeals Board is a usurpation of the function exclusively reserved to the Legislature to determine whether, or to what extent a statute shall be retroactive (see Matter of Harper Mgt. Co. v Conciliation & Appeals Bd., 70 AD2d 848).